PER CURIAM.
In our opinion the trial court correctly concluded that under the facts alleged in the amended complaint, the contract upon which the plaintiff sought to recover was within the statute of frauds, Section 725.01, F.S.1967, F.S.A. We affirm the judgment appealed from on the authority of Tanenbaum v. Biscayne Osteopathic Hospital, Inc., Fla.1963, 190 So.2d 777; Manas v. Southern Diversified Industries, Inc., Fla.App.1967, 193 So.2d 480; Swisher v. Conrad, 1919, 76 Fla. 644, 80 So. 564; Yates v. Ball, 1937, 132 Fla. 132, 181 So. 341; and Jenkins v. King, 1946, 224 Ind. 164, 65 N.E.2d 121, 163 A.L.R. 397.
Affirmed.
CROSS, REED and OWEN, TJ-, concur.